UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10261 Pearl Mutual Funds on behalf of its series: Pearl Total Return Fund Pearl Aggressive Growth Fund 2610 Park Avenue P.O. Box 209 Muscatine, Iowa52761 Copies to: Robert H. Solt Eric S. Purple 2610 Park Avenue K& L Gates LLP P. O. Box 209 1treet, N.W. Muscatine, Iowa52761 Washington, DC20006 (Name and address of agents for service) Registrant's telephone number, including area code: (563) 288-2773 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Item 1. Reports to Shareholders. PFTRX — Pearl Total Return Fund PFAGX — Pearl Aggressive Growth Fund 2010 Semi-Annual Report Page News for Pearl Shareholders 1 Performance Review 2 - 3 Investment Strategy 3 - 5 Investment Management Team 5 Pearl Total Return Fund Overview 6 - 7 Pearl Aggressive GrowthFund Overview 8 - 9 Understanding Your Expenses 10 - 11 General Information 11 - 13 Pearl Total Return Fund Financial Statements 14 - 16 Pearl Total Return Fund Financial Highlights 17 Pearl Aggressive Growth Fund Financial Statements 18 - 20 Pearl Aggressive Growth Fund Financial Highlights 21 Notes to Financial Statements 22 - 24 IRA Contribution Limits for 2010 (IRA – Individual Retirement Account, all types) ● You may contribute $5,000 to your IRA in 2010. ● The 2010 limit is $6,000 if you are age 50 or over. The extra $1,000 is called a catch-up contribution. ● These limits apply to both Roth and Traditional IRAs. IRA contribution limits may be different in future years. More Good News: ● You can use Pearl Funds (either or both) for all types of IRAs and IRA rollovers. ● No maintenance fee for your Pearl IRA – or for any Pearl Funds Account. August 26, 2010 Chairman of the Board Dr. James P. Stein President Robert H. Solt Senior Counsel David M. Stanley Vice President Richard R. Phillips Portfolio Management Associate Karen M. Brookhart Compliance Associate Peggy A. Cherrier Shareholder Services Director Christopher S. Ingstad Controller Renata R. LaMar Chief Compliance Officer Anthony J. Toohill Board of Trustees John W. Axel Douglas B. Coder Dr. David N. DeJong David L. Evans Robert H. Solt David M. Stanley Dr. James P. Stein News for Pearl Shareholders: ● UPDATE:At August 25, 2010, Pearl Total Return Fund was down 3.10% year-to-date and Pearl Aggressive Growth Fund was down 2.58% year-to-date. ● Pearl Total Return Fund was down 4.70% but outperformed all 3 comparison indexes in the 6 months ended June 30, 2010.See pages 6-7.Pearl Aggressive Growth Fund was down 5.99% but outperformed 2 of the 3 comparison indexes in the 6 months ended June 30, 2010.See pages 8-9. ● During the 5 years ended June 30, 2010, Pearl Total Return Fund was up 7.99%; Pearl Aggressive Growth Fund was up 16.24%; and the 3 compari-son indexes were down 1.33% on average:Dow Jones Wilshire 5000 down 040%, MSCI World up 0.30%, S&P 500 down 3.89% (all figures not annualized). ● During the 10 years through June 30, 2010, Pearl Total Return Fund was up 65.51% while the 3 comparison indexes were down 10.35%on average:Dow Jones Wilshire 5000 down 6.50%, MSCI World down 9.74%, S&P 500 down 14.81%.During the 9 years from Pearl Aggressive Growth Fund’s inception through June 30, 2010, this Fund was up 76.26% while the 3 comparison indexes were up 8.02% on average: Dow Jones Wilshire 5000 up 10.72%, MSCI World up 13.29%, S&P 500 up 0.05% (all figures not annualized). ● Pearl Total Return Fund outperformed all 3 comparison indexes for all of these periods through June 30, 2010:Year-to-date, 5 years, and 10 years. ● Pearl Aggressive Growth Fund outperformed all 3 comparison indexes for all of these periods through June 30, 2010: 1 year, 5 years, and the 9 years since this Fund’s inception on July 2, 2001. ● All Pearl performance figures are net ― after deducting all expenses of each Fund and all expenses of all the mutual funds in its portfolio. ● Both Pearl Funds are no-load ― no sales charge, commission, or redemption fee (except each Fund receives a 2% fee on redemption of shares owned for 30 days or less).Also, both Funds are no-load investors; they make all their investments with no transaction costs.See page 3. Please consider all of the Prospectus and this report.Figures above are not annualized.Past performance does not guarantee future results. Thank you for your confidence in Pearl Funds.www.pearlfunds.comhas more information.Please call, e-mail, or write to us.We are here to help you. Sincerely, Your Investment Management Team: Robert H. Solt David M. Stanley
